         Case 2:18-bk-22377-NB Doc 32 Filed 01/31/19 Entered 01/31/19 21:39:35                                               Desc
                             Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 18-22377-NB
Stephen W. Beal                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 29, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 31, 2019.
db             +Stephen W. Beal,   7103 E. El Paseo Street,   Long Beach, CA 90815-3508

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 31, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 29, 2019 at the address(es) listed below:
              Austin P Nagel   on behalf of Creditor   Toyota Motor Credit Corporation melissa@apnagellaw.com
              Kathy A Dockery (TR)   EFiling@LATrustee.com
              Steven B Lever   on behalf of Debtor Stephen W. Beal sblever@leverlaw.com,
               assistant@leverlaw.com;r58483@notify.bestcase.com
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
                                                                                            TOTAL: 4
    Case 2:18-bk-22377-NB Doc 32 Filed 01/31/19 Entered 01/31/19 21:39:35                                                               Desc
                        Imaged Certificate of Notice Page 2 of 4

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Austin P. Nagel, Esq. #118247
 LAW OFFICES OF AUSTIN P. NAGEL                                                                          FILED & ENTERED
 111 Deerwood Rd., Suite 305
 San Ramon, CA 94583
 (925) 855-8080 (phone)                                                                                          JAN 29 2019
 (925) 855-8090 (fax)
 melissa@apnagellaw.com
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY sumlin     DEPUTY CLERK




                                                                                                 CHANGES MADE BY COURT
     Attorney for Movant
     Movant appearing without an attorney

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:18-bk-22377-NB

 STEPHEN W. BEAL                                                              CHAPTER: 13

                                                                                        ORDER GRANTING MOTION FOR
                                                                                        RELIEF FROM THE AUTOMATIC
                                                                                         STAY UNDER 11 U.S.C. § 362
                                                                                           (PERSONAL PROPERTY)

                                                                              DATE: 01/29/2019
                                                                              TIME: 10:00 AM
                                                                              COURTROOM: 1545
                                                                              PLACE: 255 East Temple Street
                                                                                         Los Angeles, CA
                                                              Debtor(s).
 Movant: TOYOTA MOTOR CREDIT CORPORATION



1. The Motion was:                      Opposed               Unopposed               Settled by stipulation

2. The Motion affects the following personal property (Property):

          Vehicle (year, manufacturer, type and model): 2017 TOYOTA PRIUS

          Vehicle identification number: JTDKARFP3H3060184
          Location of vehicle (if known): In possession of Debtor

          Equipment (manufacturer, type, and characteristics):

          Serial number(s):
          Location (if known):



          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 1                                         F 4001-1.RFS.PP.ORDER
      Case 2:18-bk-22377-NB Doc 32 Filed 01/31/19 Entered 01/31/19 21:39:35                                                              Desc
                          Imaged Certificate of Notice Page 3 of 4
           Other personal property (type, identifying information, and location):




           See Exhibit             attached to the Motion.

3. The Motion is granted under:
      a.        11 U.S.C. § 362 (d)(1)
      b.        11 U.S.C. § 362 (d)(2)

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.        7HUPLQDWHGDVWRWKH'HEWRUDQGWKH'HEWRU¶VEDQNUXSWF\HVWDWH
      b.        Modified or conditioned as set for the in Exhibit                    to this order.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to repossess or otherwise obtain possession and dispose of the Property in
           accordance with applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or
           property of the estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not repossess the Property before (date)                                   .

7.         The stay remains in effect subject to the terms and conditions set forth in the Adequate Protection Agreement to
           this order.

8.         In chapter 13 cases, the trustee must QRWPDNHDQ\IXUWKHUSD\PHQWVRQDFFRXQWRI0RYDQW¶VVHFXUHGFODLPDIWHU
           entry of this order7KHVHFXUHGSRUWLRQRI0RYDQW¶VFODLPLVGHHPHGZLWKGUDZQXSRQHQWU\RIWKLV order without
           SUHMXGLFHWR0RYDQW¶VULJKWWRILOHDQDPHQGHGXQVHFXUHGFODLPIRUDQ\ deficiency. Absent a stipulation or order to
           the contrary, Movant must UHWXUQWRWKHWUXVWHHDQ\SD\PHQWVUHFHLYHGIURPWKHWUXVWHHRQDFFRXQWRI0RYDQW¶V
           secured claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated or modified as to the co-debtor, as to the
           same terms and conditions.

10.        The 14-day stay provided by FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12.        This order is binding in any other bankruptcy case purporting to affect the Property filed not later than 2 years
           after the date of entry of such order, except that a debtor in a subsequent case may move for relief from the order
           based upon changed circumstances or for good cause shown, after notice and hearing.

13.        This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the Property.

14.        This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
           interest in the Property for a period of 180 days, so that no further automatic stay shall arise in that case as to the
           Property.




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 2                                         F 4001-1.RFS.PP.ORDER
      Case 2:18-bk-22377-NB Doc 32 Filed 01/31/19 Entered 01/31/19 21:39:35                                                              Desc
                          Imaged Certificate of Notice Page 4 of 4
15.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      a.        without further notice.
      b.        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                nonbankruptcy law.

16.        Other (specify):




                                                                            ###




                   Date: January 29, 2019




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 3                                         F 4001-1.RFS.PP.ORDER
